DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 269304 in view of Plantan et al. U.S. 2015/0096849 AND Al-Mahshi U.S. 2020040265.
Regarding claim 1 EP ‘304 shows a similar device to that of applicant’s in figures 2,6, and 7 but with the bearing element 12 and pin 14 arrangement reversed.
The reference to Plantan is relied upon to provide one well known example that it is notoriously well known in the mechanical arts to reverse interlocking type connections.  See Plantan para 0025 where the projection 9 and recess 13 arrangement may be reversed.  Although not applied see Asai et al. 6,062,353 figures 5-7 and 9 a nd col 6 lines 35-40.
EP ‘304 also lacks specifically showing at least one “stamping” provided on the
plain bearing element. However note the tooth at 15 and the recess at 16.  Also note the snap ring arrangement at 23 in figure 6.  These arrangements are considered to be functionally equivalent to applicant’s ‘stamping’ arrangement on the bearing element.
Nevertheless the reference to AL-Mahshi shows a brake system in figures 2 and 5 and in
figure 5 it is well known in the art to connect two mechanical parts together using ‘stampings’
66 which mate into grooves 54. This is a notoriously well known connection in the mechanical
arts.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have reversed the pin/bearing connection in EP ‘304 as taught by Plantan simply as a reversal of equivalent mechanical parts.  Further it would have been obvious to have used such a connection as taught by Al Mahshi to connect the plain bearing element to the pin, in EP ‘304 as modified above, as such a connection would merely amount to an obvious alternative mechanical connection to the slip ring connection at 23 or 15,16.
Regarding claim 4 in light of the modification above to have pressed the plain bearing and plate
together would have been one well known method step of assembling the parts together.
Regarding claims 6-10 due to the close structural similarity in EP ‘304, as modified above, with that of applicant’s device these limitations are considered to be met.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘304/Plantan/AL-Mahshi and further in view of Roberts et al. U.S. 2009/0159383.
Regarding claim 5 EP ‘304, as modified, lacks specifically providing the plain bearing element with a plastics coating.
The reference to Roberts shows a brake having a plastics coating that may be applied between
the elements 222b and lever 224 at 266 to limit the effects of friction.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have applied a plastics coating to the plain bearing element in EP ‘304, as modified, for this reason.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/6/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/13/22